Title: From James Madison to John Adams and Others, 17 October 1824
From: Madison, James
To: Adams, John


        
          Gentlemen
          Ocr. 17. 1824
        
        I recd. by the last mail your letter of the 12th. inst: inviting me to the reception at Richmond of Genl. La Fayette. And I have to regret that the obstacles to a compliance with a late kindred invitation will not permit me to

avail myself of that so kindly conveyed by you. I can only therefore express at a distance the sincerity with which I shd. mingle my affectionate gratitude with the offerings to be made to the distinguished benefactor of the U.S. who has been unanimously welcomed to their bosom, and to whom no State can be more indebted as there is none more warmly devoted than Virginia. She will never forget the veteran skill with which his youthful sword was wielded in her defence; nor the brilliancy of his part in an event: which in making captive an entire army, at once relieved her soil from the weight which oppressed it and proved the harbinger of a peace that was the herald of Liberty.
        Under the disappointments imposed on me, I am happily able to look to nearer opportunities of manifesting as well what I owe to a friendship long cherished, as my admiration of a splendid example which is instructing & animating the votaries of true liberty every where whilst it consigns to deeper infamy the apostasies & perfidies which vainly oppose its triumphant March. Be pleased, Gentlemen to accept the assurance of my great respect.
      